Citation Nr: 0328134	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-11 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder due to personal assault, characterized as post-
traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for residuals of 
gunshot wound, right thigh.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The veteran has appealed to the Board.

An issue of entitlement to service connection for the 
residuals of an injury to a "trigger" finger of the right 
hand was considered in the rating action on appeal.  It was 
the subject of a notice of disagreement, was not in the 
initial statement of the case, was in a supplemental 
statement of the case, but no substantive appeal as to that 
issue is on file.  The representative has provided no 
specific argument on the issue and it is not certified to the 
Board.  Therefore, consideration is limited to the issues on 
the title page.


REMAND

The veteran contends, at least in part, that he developed 
PTSD as a result of personal assaults while in service.  The 
medical evidence contains diagnoses of PTSD and depression.  
Specifically, the evidence includes service medical records 
which show psychiatric evaluation and complaints of 
harassment in service.  Post service records from the Augusta 
VA Medical Center dated from 2000 to 2002 show treatment for 
PTSD due to sexual assault in service (per January 2001 
evaluation from a VA psychologist), with the remaining 
medical records reflecting continuous treatment for 
psychiatric symptomatology.  The January 2001 diagnosis 
appears to be based on in-service stressors reported by the 
veteran at the time of the examination.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).

In essence, the disputed matter concerning service connection 
for PTSD relates to the sufficiency of the evidence 
corroborating the occurrence of an adequate "stressor" 
during the veteran's service.  38 C.F.R. § 3.304(f) (2002).  
While a diagnosis of PTSD has been recorded, the record still 
contains inadequate information pertaining to the 
documentation of events constituting a stressor for PTSD.

When PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
the veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2002).

Additionally, evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in the mentioned sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen, 10 Vet. App. at 128; M21-1, Part III, Change 49 
(February 1996) par. 5.14c; see also YR v. West, 11 Vet. App. 
393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or that evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and allowing him/her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  As well, VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2002).

In this case, however, the RO has failed to comply with the 
above described notification requirements in section 
3.304(f)(3), and thus, the case must be remanded to the RO 
for such development.  Additionally, it appears that prior to 
service the veteran was treated for psychiatric 
symptomatology from age 7 to 14 at the Bellevue Psychiatric 
Unit and the Rockland State Hospital (per service medical 
records).  These records should be obtained and incorporated 
into the claims file as well.  

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski, 2 Vet.App. 614 (1992) and 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Consequently the 
Board finds that, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that a claimed in-service 
stressor actually occurred, the complete record should again 
be reviewed by a psychiatrist.  If PTSD is found, the 
manifestations thereof should be described in detail and the 
stressor(s) should be identified. 

With regard to the remaining issues of hypertension, 
tinnitus, hearing loss, and right thigh gunshot wound 
residuals, a review of the record reveals that the veteran 
was scheduled for VA compensation and pension examinations, 
but did not report for the examinations.  The claims folder 
does not clearly reflect evidence showing that the veteran 
was ever notified that he was scheduled for the examinations.  

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  Furthermore, it is noted that many notice 
letters are essentially invalid in view of a recent Federal 
Court decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003).  Notice should be given with 
this holding in mind.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards each 
claim currently on appeal.  The letter 
should include specific notice as to the 
type of evidence necessary to 
substantiate each claim.  The notice 
should be given in accordance with the 
Court cases noted above, and other 
applicable legal criteria.

2.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have treated him for psychiatric 
symptoms, hypertension, tinnitus, hearing 
loss, and right thigh gunshot wound 
residuals since service discharge in 
1970.  

To the extent the veteran names non-VA 
providers, seek release forms.  To the 
extent he lists VA treatment obtain those 
records.  Specifically, the RO should 
obtain all outstanding pertinent medical 
records, to include (but not limited to) 
hospital records from Bellevue 
Psychiatric Unit and Rockland State 
Hospital pertaining to the veteran's 
period of hospitalization from age 7 to 
14.  All such evidence should be 
associated with the claims file.  The 
request for health care records should 
also include a request for all post-
service records of the veteran since 1970 
that may be available.  

The veteran's assistance should be 
requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.  

3.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, in 
order to obtain as much information as 
possible about the personal assault 
incident(s) in service, to include a 
detailed description of the pertinent 
incident(s), with all pertinent dates and 
locations, as well as the complete names 
and unit designations of the assailants 
and others who may have knowledge of the 
incident(s).

4.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

5.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor, which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9) in latest form.

6.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

7.  The veteran should be referred for a 
VA psychiatric examination to ascertain 
the nature of all current psychiatric 
pathology.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and should state in 
the examination report that such review 
was performed.  All diagnoses on Axis I 
though V should be reported, if found.  
Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a finding of a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  As 
well, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any current 
psychiatric disorder (other than PTSD) 
was incurred in or aggravated during 
service, became manifest within a year of 
discharge from service, or is otherwise 
related to service.  Furthermore, the 
examiner should make a finding as to the 
extent, if any, of social and industrial 
impairment currently attributable to the 
veteran's overall psychiatric disability, 
if any.  It is requested that the 
examiner reconcile any contradictory 
evidence regarding the etiology of the 
veteran's psychiatric disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  The claims folder must 
be provided to and reviewed by the 
examiner as part of the examination.  

8.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations to 
determine the exact nature and etiology 
of any current hypertension, tinnitus, 
hearing loss, and right thigh gunshot 
wound residuals, and the extent, if any, 
to which any pathology now present is 
related to service.  Each examiner should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examinations should include any 
diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiners should review the results 
of any testing prior to completing the 
report.  

Complete diagnoses should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that hypertension, 
tinnitus, hearing loss, and right thigh 
gunshot wound residuals are attributable 
to any disease or injury suffered during 
his service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.  

If the veteran does not currently have 
hypertension, tinnitus, hearing loss, and 
right thigh gunshot wound residuals, 
which could be regarded as having been 
incurred in or aggravated while the 
veteran was in service, the examiners 
must specifically indicate so.  The 
examiners must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed (to include 
discussion of specific evidence of 
record, such as the service medical 
records).  The veteran's claims folder 
must be made available to the examiners 
for review in conjunction with the 
examinations.

If this matter can not be decided as to 
any issue without resort to speculation, 
that should be included in the 
examination report.

9.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

10.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case and allow them a reasonable period 
of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




